DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed 1/24/22 are fully considered and persuasive. Applicant argues (pg. 7) that Mori does not disclose “predict, based on the motion characteristics, a position of the vehicle at a second time”, and instead of predicting, Mori estimates an actual movement of the vehicle based on already-determined wear state data. Paragraph [0027] of Applicant’s specification exemplifies motion characteristics as speed, heading, etc., which could be any characteristics regarding the motion of the vehicle. The Examiner agrees that Mori does not disclose the prediction of the vehicle position. The Examiner has introduced the Jeon reference to teach the limitations. Please see the rejections set forth below. 

Applicant argues (pg. 8) that Mori does not disclose “determine a tire parameter associated with the vehicle based on the predicted position and the measured position of the vehicle at the same time”, and that Mori is not predicting, but instead updating the wear state of the tire based on the already collected wear state data. The Examiner relied on the Jeon reference to teach the limitations. Please see the rejections set forth below.
    
	The Applicant argues (pg. 9) that regarding claim 8, Sams makes no mention of agricultural vehicles. The Examiner respectfully disagrees. Sams teaches that the embodiment includes commercial and off road (OTR) vehicles. By definition, commercial vehicle is a type of motor vehicle used for transporting goods or paying passengers, and the examples may include heavy equipment, such as farming machinery and construction equipment. 

	The Applicant argues (pg. 9-10) that Sams does not teach or suggest determining a cornering stiffness, as the stiffness taught by Sams relates to springs which is not analogous to the cornering stuffiness as recited in the claims. The Examiner agrees, and has introduced the Shiozawa reference to teach the limitations. Please see the rejections below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 4, 9, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (U.S Patent Publication No. 2020/0348212) Mori in view of Jeon et al. (U.S Patent Publication No. 2019/0266813; hereinafter “Jeon”).

Regarding claim 1, Mori teaches a system for estimating tire parameters for an off-road vehicle in real time (Mori [Fig. 1] [0025] the tire system detects various states or physical amounts related to a tire provided on each wheel of a vehicle; [0061] the invention pertains to various road surfaces, including wet, frozen, low, and such, which may be an off-road condition), the system comprising: 
a processing circuit including a processor and memory, the memory having instructions stored thereon that, when executed by the processor (Mori [0030] the control unit corresponds to a signal processing unit for generating data related to the detection target and is constituted by a known microcomputer including a CPU, ROM, RAM, and I/O to perform various types of processing according to the program stored in the ROM or the like), cause the processing circuit to: 
measure a position of the vehicle at a first time (Mori [0059][0063] the vehicle travel distance obtained by information from the navigation ECU; The tire system in this embodiment uses the road information, and present position information; that travel distance means distance between a first point and a second point, thus the travel distance implies a position at a first time); 
determine, based on the position, motion characteristics of the vehicle (Mori [0059] the vehicle travel distance estimated from the rotation speed of the tire included in the wear state data and the tire radius); 
measure a position of the vehicle at the second time (Mori [0059] the vehicle travel distance may be obtained by information from the navigation ECU – since the position at the first time is identified and the travel distance is obtained, the position at the second time is known).
Yet, in the same field of endeavor, Mori does not teach predict, based on the motion characteristics, a position of the vehicle at a second time; and 
determine a tire parameter associated with the vehicle based on the predicted position and the measured position of the vehicle at the second time.
However, in the same field of endeavor, Jeon does teach predict, based on the motion characteristics, a position of the vehicle at a second time (Jeon [0048] Fig. 1 illustrates a relationship between current position, a first prediction position, and a second prediction position in a method of predicting a driving condition of a vehicle; [0049] Figs. 1 and 2 illustrate that the first prediction position is selected where a vehicle is predicted to pass. When the vehicle reaches the first predicted position, measuring a real driving condition of the vehicle at the first prediction position, the second position is selected where the vehicle is predicted to pass afterward by reflecting an error between the predicted condition at the first position and the real driving condition at the first position; [0073] the second position is predicted the same way as the first position) ; and 
determine a tire parameter associated with the vehicle based on the predicted position and the measured position of the vehicle at the second time (Jeon [0056] the predicted condition, which takes into consideration the predicted and measured position at the second time, may be identified using factors such as rolling resistance between wheels of the vehicle and a road, the rolling resistance being a tire parameter).
It would have been obvious to one of ordinary skill in the art of the claimed invention before the effective filing date to have modified Mori’s system of estimating tire parameters by predicting the position of the vehicle based on motion characteristics, and determining a tire parameter associated with the vehicle as taught by Jeon, for the purpose of improving a shift performance of the automatic transmission by predictively controlling a shift point in advance (Jeon [0004-0006]). 

Claim 12 is rejected under the same rationale as claim 1.


Regarding claim 4, the combination of Mori and Jeon teaches the system of Claim 1, wherein the tire parameter is generated based on a correction factor associated with a difference between the predicted position and the measured position of the vehicle at the second time (Mori [0059] the wear state of the tire can be calculated from the difference between the vehicle travel distance obtained by information from the navigation ECU and the vehicle travel distance estimated; the wear state of the tire teaches the tire parameter, which is correlated with the difference between the vehicle travel distance and the vehicle travel distance estimated).

Claim 15 is rejected under the same rationale as claim 4.


Regarding claim 9, the combination of Mori and Jeon teaches the system of claim 1, wherein measuring the position of the vehicle at the first and second times includes receiving position information from a GPS receiver associated with the vehicle (Mori [0063] The navigation ECU measures the present position of the vehicle on the basis of the position information from the GPS (aberration for Global Positioning System) satellite).


Regarding claim 10, the combination of Mori and Jeon teaches the system of Claim 1, wherein the tire parameter is generated further based on vehicle characteristics associated with the vehicle (Mori [0059] the wear state of the tire (tire parameter) is estimated based on various factors, such as rotational speed of the tire (which also implies vehicle speed), as well as vehicle travel distance and load applied, which are vehicle characteristics associated with the vehicle). 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori  in view of Jeon, further in view of Shiozawa et al. (U.S Patent Publication No. U.S 2010/0114449; “hereinafter Shiozawa”). 

Regarding claim 2, the combination of Mori and Jeon teaches the system of Claim 1. Yet, Mori does not teach wherein the tire parameter is a cornering stiffness.
However, in the same field of endeavor, Shiozawa does teach wherein the tire parameter is a cornering stiffness (Shiozawa [0126] Fig. 11 illustrates the vehicle body slip angle estimating section, where the vehicle body slip angle estimating section estimates the vehicle side slip angle using balance of forces in the lateral direction and moment of the vehicle; [0123] Fig. 10 illustrates the vehicle travel state estimating device, which calculates various slip angle and tire lateral force, including a section for calculating a lateral force characteristic index, or a cornering stiffness calculating section).
It would have been obvious to one of ordinary skill in the art of the claimed invention before the effective filing date to have modified the combination of Mori and Jeon’s system of estimating tire parameters by using cornering stiffness as one of the tire parameters, as taught by Shiozawa, for the purpose of estimating tire frictional state, grip state or margin to frictional limit more properly [0004]). 

Claim 13 is rejected under the same rationale as claim 2.


Claims  3, 5, 6, 8, 11, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori  in view of Jeon, further in view of Sams (U.S Patent Publication No. US2021/0300132). 

Regarding claim 3, the combination of Mori and Jeon teaches the system of Claim 1. Yet, Mori does not teach wherein the tire parameter is a tire type.
However, in the same field of endeavor, Sams does teach wherein the tire parameter is a tire type (Sams [0041] the model may be selected in accordance with a type of tire, which teaches a tire type is used as a parameter).
It would have been obvious to one of ordinary skill in the art of the claimed invention before the effective filing date to have modified Mori and Jeon’s system of estimating tire parameters by identifying the tire type, as taught by Sams, for the purpose of ensuring safety by providing real-time knowledge regarding the vehicle’s tire and ensuring that the vehicle can make certain maneuvers (Sams [0006]). 

Claim 14 is rejected under the same rationale as claim 3.

Regarding claim 5, the combination of Mori and Jeon teaches the system of Claim 4, and the difference between the predicted position and the measured position of the vehicle at the second time, as taught in the claims above. Yet, the combination of Mori and Jeon does not teach wherein the correction factor is associated with an amount of tire slip.
However, in the same field of endeavor, Sams dose teach wherein the correction factor is associated with an amount of tire slip (Sams [0036] tire state values may be used as input parameters (e.g., tire tread, inflation pressure, road surface characteristics, vehicle speed and acceleration, slip rate and angle, normal force, braking pressure and load)).
It would have been obvious to one of ordinary skill in the art of the claimed invention before the effective filing date to have modified Mori and Jeon’s system of estimating tire parameters by identifying that the correction factor is associated with an amount of tire slip, as taught by Sams, for the purpose of ensuring safety by providing real-time knowledge regarding the vehicle’s tire and ensuring that the vehicle can make certain maneuvers (Sams [0006]). 

Claim 16 is rejected under the same rationale as claim 5.

Regarding claim 6, the combination of Mori, Jeon and Sams teach the system of claim 5. 
Mori further teaches wherein generating the tire parameter includes adjusting the correction factor to account for the difference between the predicted position and the measured position of the vehicle at the second time, wherein the adjusted correction factor is the tire parameter (Mori [0061] the control unit transmits the detection result of the wear state and the detection result of tire air pressure to the notification device and notifies the driver of the detection results through the notification device. Consequently, the driver can know the time to replace the tire or the time to adjust the tire air pressure; the tire air pressure teaches the tire parameter and the correction factor).

Claim 17 is rejected under the same rationale as claim 6.

Regarding claim 8, the combination of Mori and Jeon teaches the system of Claim 1. Yet, the combination of Mori and Jeon does not teach wherein the vehicle is an agricultural vehicle.
However, in the same field of endeavor, Sams does teach wherein the vehicle is an agricultural vehicle (Sams [0003] an embodiment of an invention applies to vehicles including but not limited to motorcycles, consumer vehicles (e.g., passenger and light truck), commercial and off-road (OTR) vehicles, wherein commercial and off-road vehicles may be an agricultural vehicle).
It would have been obvious to one of ordinary skill in the art of the claimed invention before the effective filing date to have modified Mori and Jeon’s system of estimating tire parameters by teaching that the vehicle may be an agricultural vehicle, as taught by Sams, for the purpose of ensuring safety by providing real-time knowledge regarding the vehicle’s tire and ensuring that the vehicle can make certain maneuvers (Sams [0006]). 

Claim 19 is rejected under the same rationale as claim 8.

Regarding claim 11, the combination of Mori and Jeon teaches the system of Claim 1. Yet, the combination of Mori and Jeon does not teach wherein the processing circuit is further configured to control an operation of the vehicle based on the tire parameter.
However, in the same field of endeavor, Sams does teach wherein the processing circuit is further configured to control an operation of the vehicle based on the tire parameter (Sams [0006] estimating the state of the tire at any given time (load, speed, tread depth, etc.) can be used to feed into other active safety units or an equivalent on the vehicle such as automatic braking systems (ABS), electronic stability control (ESC), etc.).
It would have been obvious to one of ordinary skill in the art of the claimed invention before the effective filing date to have modified Mori and Jeon’s system of estimating tire parameters by controlling an operation of the vehicle based on the tire parameter, as taught by Sams, for the purpose of ensuring safety by providing real-time knowledge regarding the vehicle’s tire and ensuring that the vehicle can make certain maneuvers (Sams [0006]). 

Claim 20 is rejected under the same rationale as claims 1, 2, and 8.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori  in view of Jeon, further in view of Sams, further in view of Hosoya et al. (U.S Patent Publication No. 2017/0336515; hereinafter “Hosoya”). 

Regarding claim 7, the combination of Mori, Jeon and Sams teach the system of Claim 5. Yet, the combination of Mori and Jeon does not teach wherein the difference between the predicted position and the measured position of the vehicle at the second time includes two or more parameters associated with the vehicle position and wherein the method includes weighting each of the two or more parameters based on a contribution each of the two or more parameters make to the difference between the predicted position and the measured position of the vehicle at the second time.
However, in the same field of endeavor, Sams does teach wherein the difference between the predicted position and the measured position of the vehicle at the second time includes two or more parameters associated with the vehicle position (Sams [0036] tire state values may be used as input parameters (e.g., tire tread, inflation pressure, road surface characteristics, vehicle speed and acceleration, slip rate and angle, normal force, braking pressure and load); the above listed parameters are associated with travel distance, which is associated with the vehicle position). 
It would have been obvious to one of ordinary skill in the art of the claimed invention before the effective filing date to have modified Mori and Jeon’s system of estimating tire parameters by teaching the difference includes two or more parameters associated with the vehicle position, as taught by Sams, for the purpose of ensuring safety by providing real-time knowledge regarding the vehicle’s tire and ensuring that the vehicle can make certain maneuvers (Sams [0006]). 
Yet, the combination of Mori, Jeon, and Sams does not teach wherein the method includes weighting each of the two or more parameters based on a contribution each of the two or more parameters make to the difference between the predicted position and the measured position of the vehicle at the second time.
However, in the same field of endeavor, Hosoya does teach wherein the method includes weighting each of the two or more parameters based on a contribution each of the two or more parameters make to the difference between the predicted position and the measured position of the vehicle at the second time (Hosoya [0015-0017] the control unit causes a weight of the two different positions acquired and recognized (difference between the predicted and measured positions)to be different, one smaller/bigger than the other; [claim 14] the control unit weighs one or both (two or more parameters))of the positions to derive the required correction amount).
It would have been obvious to one of ordinary skill in the art of the claimed invention before the effective filing date to have modified Mori, Jeon and Sams’ system of estimating tire parameters by weighting the parameters, as taught by Hosoya, for the purpose of determining a position of a vehicle with higher accuracy (Hosoya [0005]). 

Claim 18 is rejected under the same rationale as claim 7.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gorczowski (U.S Patent Publication No. 2019/0071086) teaches a controller that receives a first signal indicative of spatial locating speed or position for determining the speed based on calibration data and also receives a second signal indicative of a rotational rate of a wheel of the work vehicle, and to determine whether a difference between the two exceeds a calibration threshold. 

Chen (U.S Patent Publication No. 2021/0170812) teaches an apparatus for locating vehicle positions and calculating the probability indicative of likelihood of the sensors being located at a corresponding one of a plurality of positions on the vehicle. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y./Examiner, Art Unit 3665                       

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665